       Case: 2:10-cr-00028-DCR Doc #: 41-2 Filed: 09/15/20 Page: 1 of 1 - Page ID#: 154




N~e:tbk~·                                                                                                ·~.•,..   ~
                                                                                                                   ~'14ilil!
                                                                                                                               ..
                                                                                                                            - 11
                                                                                                                                             .
                                                                       COLUMBIA SC 290                             fllr -:, ·"11 ',
Register Number: _ I 3 5 t </ - O 5 2-                                                                                                 "'   ""
                                                                                                                              l)J■
                                                                                                                   Lj
                                                                                                                                            >
F.C.I. Williamsburg                                                1.1 SEP 2020              PM 2        L.                   Vaj
                                                                                                                                            "'
Inmate Mail
P.O. Box 340
Salters, SC 29590
                                      z/s_ f)iJ;itd COUfl-i
                                     E ~ lJiJ:vd 1J 1:J.
                                {)~~ of yj,J Cfe-J:' cf {j"W'± ., "
                                   5 5 tJ_uf (              11A
                                                     Yliud 2 ~d~/[
                                  L cv01;rl-crJ/l J::</- c/IaIJ
                                           1

                                         4 i G :i. 1-· i 40 i 35   1ljiui,j,J,i,iliJil1l111i111iJIJ1/1'J,;111J1J,JJj 11 ,111,j,iJ/•I
                                                                   1
